FILED
                             NOT FOR PUBLICATION                            JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HILARIO SALGADO-ROSAS,                           No. 06-73563

               Petitioner,                       Agency No. A074-427-940

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Hilario Salgado-Rosas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to continue and ordering him



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removed. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d

1243, 1246 (9th Cir. 2008) (per curiam), and we deny the petition for review.

      The agency did not abuse its discretion in denying Salgado-Rosas’ motion to

continue because a visa was not available to Salgado-Rosas and his eligibility for

relief was speculative. See id. at 1247 (denial of a motion to continue was not an

abuse of discretion where petitioner was not eligible for relief).

      Salgado-Rosas’ period of voluntary departure will begin to run upon

issuance of this court’s mandate. See Elian v. Ashcroft, 370 F.3d 897 (9th Cir.

2004) (order).

      PETITION FOR REVIEW DENIED.




                                           2                                    06-73563